As filed with the Securities and Exchange Registration No. 333-167182 Commission on April 7, 2011 Registration No. 811-02512 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 1 [X] REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. [X] (Check appropriate box or boxes.) Variable Annuity Account B (Exact Name of Registrant) of ING LIFE INSURANCE AND ANNUITY COMPANY (Name of Depositor) One Orange Way Windsor, Connecticut 06095-4774 (860) 580-4646 (Address and Telephone Number of Depositor’s Principal Office) Nicholas Morinigo, Esq. ING 1475 Dunwoody Drive West Chester, PA 19380-1478 (610) 425-3404 (Name and Address of Agent for Service of Process) Approximate Date of Proposed Public Offering: As soon as practical after the effective date of the Registration Statement It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) of Rule 485 [ X ] on April 29, 2011 pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) of Rule 485 [ ] on (date) pursuant to paragraph (a)(1) of Rule 485 If appropriate, check the following box: [ ] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Deferred Combination Variable and Fixed Annuity Contracts PART A PROSPECTUS ING express Retirement Variable Annuity Modified Single Premium Deferred Individual Variable Annuity Contract Issued By ING Life Insurance and Annuity Company Through Its Variable Annuity Account B This prospectus sets forth the information you ought to know before investing. You should keep the prospectus for future reference. Additional information has been filed with the Securities and Exchange Commission (SEC) and is available upon written or oral request without charge, including the Statement of Additional Information (SAI) dated April 29, 2011. The SAI is incorporated by reference into the prospectus, and its table of contents appears on page 46. How to reach us… Customer Service Center The SEC maintains a web site ( www.sec.gov ) that contains the Call: (888) 854-5950 SAI, material incorporated by reference, and other information Write: P.O. . Box 10450, Des Moines, Iowa about us, which we file electronically. The reference number 50306-0450 assigned to this Contract is 333-167182. Visit: www.ingfinancialsolutions.com THE ING RETIREMENT MODERATE GROWTH PORTFOLIO is currently available for allocation of premiums under your Contract. The SEC has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense . NOT : FDIC/NCUA INSURED; A DEPOSIT OF A BANK; BANK GUARANTEED; OR INSURED BY ANY FEDERAL GOVERNMENT AGENCY. MAY LOSE VALUE . RIGHT TO EXAMINE AND RETURN THIS CONTRACT : You may return the Contract within 10 days of its receipt (or longer as state law may require or when issued as a replacement contract). If so returned, we will promptly pay you the amount required by the state in which the Contract was issued. Where applicable, this amount may be more or less than the Premium paid, depending on the investment results of the variable sub-accounts. See page 35. EXCHANGES : Your agent should only recommend an exchange (replacement) if it is in your best interest and only after evaluating your personal and financial situation and needs, tolerance for risk and the financial ability to pay for the Contract. We pay compensation to broker/dealers whose registered representatives sell the Contract. See page 36. April 29, 2011 1 Contents Contents 2 Glossary 3 Synopsis – The Contract 5 Synopsis – Fees and Expenses 7 Condensed Financial Information 8 Accumulation Value 8 Financial Statements 9 ING Life Insurance and Annuity Company 9 Organization and Operation 9 Regulatory Matters 9 Product Regulation 10 Variable Annuity Account B and its Variable Sub- accounts 10 Organization and Operation 10 Variable Sub-accounts 11 Fees Deducted by the Underlying Investment Portfolios 11 Changes to a Variable Sub-account and/or Variable Annuity Account B 12 Fees and Expenses 12 Premium Tax 12 Excess Transfer Charge 13 Redemption Fees 13 Mortality & Expense Risk Charge 13 MGWB Charge 13 Underlying Investment Portfolio Expenses 13 The Annuity Contract 14 Owner 14 Joint Owner 15 Annuitant and Contingent Annuitant 15 Beneficiary 15 Change of Owner or Beneficiary 16 Contract Purchase Requirements 16 Availability of the Contract 18 Crediting of Premium Payments 18 Administrative Procedures 19 Other Contracts 19 Minimum Guaranteed Withdrawal Benefit 19 Highlights 19 MGWB Base 19 Withdrawals and Excess Withdrawals 19 Ratchets 21 Lifetime Withdrawal Phase 21 Maximum Annual Withdrawal 21 Required Minimum Distributions 22 Lifetime Automatic Periodic Benefit Status 23 Death of Owner or Annuitant and Spousal Continuation of the MGWB 23 Other Events that Terminate the MGWB 24 Surrender and Withdrawals 24 Cash Surrender Value 25 Withdrawals 25 Regular Withdrawals 25 Systematic Withdrawals 25 Withdrawals from Individual Retirement Annuities 26 Variable Sub-account Transfers (Excessive Trading Policy) 27 Limits on Frequent or Disruptive Transfers 27 Excessive Trading Policy 27 Limits Imposed by the Underlying Investment Portfolios 29 Agreements to Share Information with Fund Companies 29 Death Benefit 29 Spousal Beneficiary Contract Continuation 29 Payment of the Proceeds to a Spousal or Non-spousal Beneficiary 30 Death Benefit Once Annuity Payments Have Begun 30 Annuity Commencement Date 31 The Annuity Plans 31 Annuity Payments 32 Death of the Annuitant 33 Other Important Information 33 Reports to Contract Owners 33 Suspension of Payments 34 Misstatement Made by Owner in Connection with Purchase of this Contract 34 Insurable Interest 34 Assignment 34 Contract Changes 35 Right to Examine and Return this Contract 35 Non-Waiver 36 Special Arrangements 36 Selling the Contract 36 Voting Rights 38 State Regulation 38 Legal Proceedings 38 United States Federal Income Tax Considerations 38 Introduction 38 Types of Contracts: Non-Qualified and Qualified 39 Taxation of Non-Qualified Contracts 39 Premiums 39 Taxation of Gains Prior to Distribution 39 Taxation of Distributions 40 Taxation of Qualified Contracts 42 General 42 Tax Deferral 43 Contributions 43 Distributions – General 44 Withholding 45 Assignment and Other Transfers 46 Possible Changes in Taxation 46 Same-Sex Marriages 46 Taxation of Company 46 Statement of Additional Information 47 2 Glossary This glossary defines the special terms used throughout the prospectus. A special term used in only one section of the prospectus is defined there. The page references are to sections of the prospectus where more information can be found. Accumulation Value  The sum of the Accumulation Values in each of the variable sub-accounts. Each variable sub- account is valued at the close of each Business Day for the preceding Valuation Period. See page 8. Additional Premium  Any payment, other than the Initial Premium, made by you and accepted by us for this Contract. See page 17. Annuitant  The individual designated by you and upon whose life Annuity Payments and Minimum Guaranteed Withdrawal Benefits are based. See page 15. Annuity Commencement Date  The date on which Annuity Payments commence. See page 31. Annuity Payments  Periodic payments made by us to you or, subject to our consent in the event the payee is not a natural person, to a payee designated by you. See page Annuity Plan  An option elected by you, or the contractually designated default option if none is elected, that determines the frequency, duration and amount of the Annuity Payments. See page 31. Beneficiary  The individual or entity you select to receive the Death Benefit. See page 15. Business Day Any day that the New York Stock Exchange (NYSE) is open for trading, exclusive of federal holidays, or any day the Securities and Exchange Commission (SEC) requires that mutual funds, unit investment trusts or other investment portfolios be valued. Cash Surrender Value  The amount you receive upon Surrender of this Contract, which equals the Accumulation Value minus any applicable charges. See page 25. Code  The Internal Revenue Code of 1986, as amended. Company, we, us or our  ING Life Insurance and Annuity Company (ING Life), a stock company domiciled in Connecticut. See page 9. Contingent Annuitant  The individual who is not an Annuitant and will become the Annuitant if the named Annuitant dies prior to the Annuity Commencement Date and the Death Benefit is not otherwise payable. See page Contract  This Modified Single Premium Deferred Variable Annuity Contract, together with any attached application, amendments or Endorsements, where applicable. Contract Anniversary  The same day and month each year as the Contract Date. If the Contract Date is February 29 th , in non-leap years, the Contract Anniversary shall be March 1 st . Contract Date  The date on which this Contract becomes effective. Contract Year  The period beginning on a Contract Anniversary (or, in the first Contract Year only, beginning on the Contract Date) and ending on the day preceding the next Contract Anniversary. Death Benefit  The amount payable to the Beneficiary upon death of any Owner (or, if the Owner is not a natural person, upon the death of the Annuitant) (1) prior to the Annuity Commencement Date (see page 31) and before the Contract Enters Lifetime Automatic Periodic Benefit Status (see page 23), or (2) while the Table 2 Annuity Plan for a non-qualified Contract or Roth IRA Contract is in effect (see page 31) and before the Contract enters Lifetime Automatic Periodic Benefit Status (see page 23). Endorsements  Attachments to this Contract that add to, amend, change, modify or supersede the Contracts terms or provisions. Excess Transfer  Any transfer after 12 transfers have occurred within any Contract Year. Excess Transfer Charge  The charge we may access on each Excess Transfer. See page 13. Excess Withdrawal  Any Withdrawal taken before the Annuitant reaches the Lifetime Withdrawal Eligibility Age, other than a request for the payment of Investment Advisory Fees, or any Withdrawal in a Contract Year exceeding the then current Maximum Annual Withdrawal (MAW) (see page 21) on or after the Lifetime Withdrawal Phase has begun (see page 21). See page 20. General Account  An account which contains all of our assets other than those held in Variable Annuity Account B. Initial Premium  The payment made by you to us to put this Contract into effect. See page 16. Insurable Interest  A lawful and substantial economic interest in the continued life of a person. An Insurable Interest does not exist if the Owners sole economic interest in the Annuitant arises as a result of the Annuitants death. See page 34. Investment Advisory Fees  Fees or charges paid to a registered investment advisor for advice provided on the selection and ongoing allocation of Accumulation Value among the funds underlying this Contract. Irrevocable Beneficiary  A Beneficiary whose rights and interests under this Contract cannot be changed without his, her or its consent. See page 15. Joint Owner  An individual who, along with another individual Owner, is entitled to exercise the rights incident to ownership. Both Joint Owners must agree to any change or the exercise of any rights under the Contract. The Joint Owner may not be an entity and may not be named if the Owner is an entity. See page 15. Lifetime Automatic Periodic Benefit Status  A period in time during which we will pay you MGWB Periodic Payments. See page 23. Lifetime Withdrawal Eligibility Age  Age 59.5. The minimum age of the Annuitant on or after which you may begin the Lifetime Withdrawal Phase. See page 21. Lifetime Withdrawal Phase  The period under the Minimum Guaranteed Withdrawal Benefit during which the Maximum Annual Withdrawal is calculated and available for Withdrawal (see pages 19 and 21). The Lifetime Withdrawal Phase begins on the date of the first 3 Withdrawal, other than a Withdrawal requested for the payment of Investment Advisory Fees, on or after the date the Annuitant reaches the Lifetime Withdrawal Eligibility Age. See page 21. Maximum Annual Withdrawal or MAW  The maximum amount available for Withdrawal from the Contract under the Minimum Guaranteed Withdrawal Benefit in any Contract Year without reducing the MGWB Base in future Contract Years. See pages 21. MGWB Base  The factor that is used only for the sole purpose of calculating the MAW and the charge for the Minimum Guaranteed Withdrawal Benefit. The MGWB Base has no cash value. See page 19. MGWB Charge Rate  The percentage of the MGWB Base as of the last Business Day immediately prior to the date the MGWB charge is deducted. See page 13. MGWB Periodic Payments  The payments that occur after the Contract enters the Lifetime Automatic Periodic Benefit Status. See page 23. Minimum Guaranteed Withdrawal Benefit or MGWB  The benefit available after the Annuitant reaches the Lifetime Withdrawal Eligibility Age that guarantees you will have a pre-determined amount, the MAW, available for Withdrawals from the Contract each Contract Year, even if the Accumulation Value is reduced to zero. See page 19. Minimum Guaranteed Withdrawal Benefit Charge or MGWB Charge  The charge for the MGWB. See page Net Return Factor  The value that reflects: (1) the investment experience of a mutual fund or investment portfolio in which a variable sub-account invests; and (2) the charges assessed against that variable sub-account during a Valuation Period. See page 9. Notice to Us  Notice made in a form that: (1) is approved by or is acceptable to, us; (2) has the information and any documentation we determine in our discretion to be necessary to take the action requested or exercise the right specified; and (3) is received by us at our Customer Service Center at the address specified on page 1. Under certain circumstances, we may permit you to provide Notice to Us by telephone or electronically. Notice to You  Written notification mailed to your last known address. A different means of notification may also be used if you and we mutually agree. When action is required by you, the time frame and manner for response will be specified in the notice. Owner  The individual (or entity) that is entitled to exercise the rights incident to ownership. The terms you or your, when used in this prospectus, refer to the Owner. See page 14. Premium  Collectively, the Initial Premium and any Additional Premium. See page 16. Proof of Death  The documentation we deem necessary to establish death, including, but not limited to: (1) a certified copy of a death certificate; (2) a certified copy of a statement of death from the attending physician; (3) a finding of a court of competent jurisdiction as to the cause of death; or (4) any other proof we deem in our discretion to be satisfactory to us. See page 29. Ratchet  The increase to the MGWB Base by an amount equal to the difference between the MGWB Base and the Accumulation Value on the applicable Ratchet Date if the Accumulation Value is greater than the amount of the MGWB Base immediately prior to such Ratchet Date. See page 21. Ratchet Date  The applicable date on which the Ratchet is to occur. See page 21. Right to Examine and Return this Contract  The period of time during which you have the right to return the Contract for any reason, or no reason at all, and receive the Premium paid and not previously surrendered. See page 35. Specially Designated Variable Sub-account  A variable sub-account that is used as a holding account or for administrative purposes. The Specially Designated Variable Sub-account is designated by us  currently, the ING Money Market Portfolio. Surrender  A transaction in which the entire Cash Surrender Value is taken from the Contract. See page 25. Valuation Period  The time from the close of regular trading on the NYSE on one Business Day to the close of regular trading on the next succeeding Business Day. Withdrawal  A transaction in which only a portion of the Cash Surrender Value is taken from the Contract. Annuity Payments under the Table 2 Annuity Plan for non-qualified Contracts are treated as Withdrawals. See pages 25 and 31. 4 Synopsis  The Contract This synopsis reviews some important things that you should know about this annuity. We urge you to read the entire prospectus for complete details. This Synopsis is designed only as a guide. Certain features and benefits may vary depending on the state in which your Contract is issued. These state variations are identified later in the prospectus. This annuity is a modified single premium deferred individual variable annuity. The first payment must be at least $50,000 for both contracts purchased with after-tax money (which we refer to as a non- qualified contract) and contracts purchased with pre-tax money (which we refer to as a qualified contract). Premiums cannot total more than $1,000,000, unless you receive approval from us. You can use this Contract to save money for retirement or other long-term purposes, and to receive retirement income for life. It is not meant to be used to meet short-term financial goals. You should not buy this Contract if you cannot risk getting back an amount less than your initial investment; or your assets are in a plan that already provides tax-deferral and you can identify no other benefits in purchasing this Contract. When considering an investment in the Contract, you should consult with your investment professional about your financial goals, investment time horizon and risk tolerance, see page 18 . THE ANNUITY CONTRACT How does this annuity work? This annuity is a contract between you and us. You pay premium into your contract, and we agree to make payments to you, starting after one year or at a later date in the future. An annuity consists of the accumulation phase and the income phase. During the accumulation phase , your annuitys value, which we refer to as the Accumulation Value can increase or decrease, based upon your allocation to the underlying investment options we offer. Currently, you may allocate money only to the ING Retirement Moderate Growth Portfolio, however different investment options may be available in the future, see page 11. Since this annuity is tax-deferred, you do not pay taxes on the earnings until the money is paid to you. We begin to pay money to you during the income phase . We use the value of your contract to determine the amount of income you receive, which we refer to as an Annuity Payment. Depending on the Annuity Plan you choose, you can receive payouts for life or for a specific period of time. You select the date the payouts start, which we refer to as the Annuity Commencement Date, and how often you receive them. See page 33 for more information about Annuity Payments and Annuity Plans available to you. What happens if I die? This annuity has a death benefit that pays money to your beneficiary if you die before we start to pay you income from your contract. The death benefit is equal to the Accumulation Value. For more information about the death benefit, see page What other benefits are included with the annuity? This annuity includes a minimum guaranteed withdrawal benefit, or MGWB, which generally provides, subject to certain restrictions and limitations, that we will guarantee a minimum level of annual withdrawals from the contract for the lifetime of the annuitant, even if these withdrawals deplete your annuitys value to zero. It is important to note that excess withdrawals (as described more fully on page 20) will decrease the value of the MGWB and may, if applicable, result in the loss of the MGWB. This is more likely to occur if such withdrawals are made during periods of negative market activity. For more information about the MGWB, and how withdrawals can affect this benefit, see page 19. FEES AND EXPENSES What fees and/or expenses do you deduct from my annuity? You will pay fees while you own the annuity. These fees will be deducted from the annuity. The amount of the fees depends on the value of the investments in your annuity and the types of investments you choose. There are three types of fees: transactional, recurring and underlying investment portfolio fees. For specific information about these fees, see page 7. TAXES How will payouts and withdrawals from my annuity be taxed? This annuity is tax-deferred, which means you do not pay taxes on the annuitys earnings until the money is paid to you. When you take payouts or make a withdrawal, you pay ordinary income tax on the accumulated earnings. You also defer paying taxes on earnings if you move money from one underlying investment option to another. You may pay a federal income tax penalty on earnings you withdraw before age 59½. See page 38 for more information. Your annuity may also be subject to a premium tax, which depends on your state of residency. See page 12 for more information. You can exchange one tax-deferred annuity for another without paying taxes on the accumulated earnings when you make the exchange. Before making such exchange, you should compare the benefits, features, and costs of the two annuities. 5 Does buying an annuity in a retirement plan provide extra tax benefits? No. Buying an annuity within an IRA or other tax-deferred retirement plan doesnt give you any extra tax benefits, because amounts contributed to such plans are already tax- deferred. Choose your annuity based on its other features and benefits as well as its risks and costs, not its tax benefits. OTHER INFORMATION What else do I need to know? We may change your contract from time to time to follow federal or state laws and regulations. If we do, we will provide Notice to You of such changes in writing. Compensation: We pay the broker-dealer for selling the annuity to you. Your broker-dealer also may have certain revenue sharing arrangements or pay its personnel more for selling this contract than for selling other annuity contracts. See page 36 for more information. Right to Examine the Contract: Many states have laws that give you a set number of days to look at an annuity after you buy it. If you decide during that time that you do not want it, you can return the annuity. See page 35 for more information. 6 Synopsis – Fees and Expenses The following tables describe the fees and expenses that you will pay when buying, owning, and Surrendering the Contract. This table describes the transactional fees and expenses that you will pay at the time that you buy the Contract, Surrender the Contract, or transfer Accumulation Value between variable sub-accounts. Premium taxes may also be deducted. Transactional Fees and Expenses Surrender Charge None Excess Transfer Charge 1 $25 Overnight Charge 2 $20 1 The charge is assessed per transfer between variable sub-accounts after 12 during a Contract Year (which we refer to as an Excess Transfer); however only one variable sub-account is available under the Contract at this time. 2. You may choose to have this charge deducted from the amount of a Surrender or Withdrawal you would like sent to you by overnight delivery service. This table describes the recurring fees and expenses that you will pay periodically during the time that you own the Contract, not including variable sub-account fees and expenses. Recurring Fees and Expenses Separate Account Annual Expenses (as a percentage of Accumulation Value) Mortality & Expense Maximum Current Risk Charge 3 0.78% 0.78% Asset Based Administrative Charge None None Total Separate Account Annual Expenses 0.78% 0.78% Minimum Guaranteed Withdrawal Benefit Charge(as a percentage of the MGWB Base) 4 1.00% 1.00% 3. This charge is deducted on Business Days as a percentage of and from the Accumulation Value in each variable sub-account. 4. This charge is for the MGWB, which is an included benefit of your annuity. The charge is deducted quarterly from the Accumulation Value in each variable sub-account. The MGWB Base is equal to the Initial Premium on the Contract Date, and is increased dollar-for-dollar for any Additional Premiums permitted during the first Contract Year. For more information, please see pages 13 and 19. This item shows the minimum and maximum total gross operating expenses charged by the variable sub-accounts that you may pay periodically during the time that you own the Contract. More detail concerning each variable sub-account’s fees and expenses is contained in the prospectus for the relevant underlying investment portfolio. Total Annual Variable Sub-account Gross Operating Expenses Expenses that are deducted from underlying Minimum Maximum investment portfolio assets, including management 0.6
